EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Murray on 2/4/2022.

The application has been amended as follows: 
Claim 13, last line, after “collection conduit” inserted ---, wherein 
(g) the outlet chamber comprises an inner tube having an upper end and a lower end, wherein the upper end is proximate the separating plate, and the lower end is proximate the collection conduit, and wherein
(h) there is an absence of a gas tight connection between the inner tube and the separating plate, such that either the inner tube abuts the separating plate or the inner tube is at a distance from the separating plate---.
Cancelled claims 25 and 28.
Changed the dependency of claims 26 and 27 from claim 25 to claim 13.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the newly cited art of Gottzmann et al. (US 6,402,988 B1) teaches on instant claim 13 as follows:
a reformer tube (Figure 11, 166) for converting a hydrocarbon-containing feed into a synthesis gas product containing carbon oxides and hydrogen under steam reforming conditions (col. 17, lines 14-32), the reformer tube comprising:
(a)    a reaction chamber/(annulus (198)) comprising an outer, pressure-bearing casing tube (166), which is configured to receive heat from the outside (col. 1, lines 28-32), wherein the casing tube (166) is demarcated at a first end from an adjacent outlet chamber (200) by means of a separating plate (114) and is closed at a second end by means of a closure device (170);
(b)    at least one structured packing/(catalyst bed (62)) disposed in the reaction chamber (198) and containing a catalyst which is active for steam reforming (col. 17, lines 57-62);
(c)    an inlet (168) for a feed gas stream (methane) comprising the hydrocarbon-containing feed arranged on the reaction chamber (198), where the inlet (168) is disposed at an end of the reaction chamber (198) closest to the separating plate (114) and is in fluid communication with a gas inlet (134) into the structured packing/(catalyst (62));
(d)    a heat exchanger tube (164) disposed within the reaction chamber (198) and within the structured packing/(catalyst (62)) and having a heat exchanger inlet end (at 
(e)    a collection conduit (70) for the synthesis gas product (71) which is in fluid communication with the outlet chamber (200), where
(f)    the outlet end of the heat exchanger tube (164) passes through the separating plate (114) and opens into the outlet chamber (200) (as illustrated).  
However, Gottzmann fails to teach or make obvious wherein the outlet chamber (200) comprises an inner tube having an upper end and a lower end, wherein the upper end is proximate the separating plate (114), and the lower end is proximate the collection conduit (70), and wherein there is an absence of a gas tight connection between the inner tube and the separating plate, such that either the inner tube abuts the separating plate or the inner tube is at a distance from the separating plate, as instantly claimed.  Therefore, the closest prior art of record fails to teach or make obvious providing the instantly claimed reformer tube as instantly claimed in claim 13 in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITY V CHANDLER/						2/8/2022Primary Examiner, Art Unit 1725